Citation Nr: 1302552	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-34 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a cervical spine disability.

3.  Entitlement to a rating in excess of 10 percent for a skin rash.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

The issues of entitlement to service connection for a low back disorder and entitlement to service connection for a left shoulder disorder, both to include as secondary to a cervical spine disability, will be addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's skin rash was not shown to involve 20 to 40 percent of his entire body or 20 to 40 percent of his exposed areas.

2.  The Veteran's skin rash did not involve more than 40 percent of the entire body or more than 40 percent of his exposed areas. 

3.  The Veteran was not prescribed systemic therapy, such as corticosteroids or other immunosuppressive drugs, to treat his skin rash.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a skin rash have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's February 2007 letter to the Veteran satisfied the duty to notify provisions relating to his increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the February 2007 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  This letter also informed him of the general requirements to obtain a higher rating and the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009). 

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In June 2011, the Board remanded the Veteran's claim in order to afford him a more recent VA examination.  During a June 2011 VA examination, the Veteran denied undergoing treatment for a skin rash within the previous 12 months.  He did not submit or identify any relevant treatment records that were not already associated with the claims file.  As such, there was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

Pursuant to his increased rating claim, the Veteran underwent adequate VA examinations in February 2007 and June 2011 in order to ascertain the severity of his service-connected skin rash.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file, treatment records, and administered clinical examinations, all of which allowed for fully-informed evaluations of the claimed disability.  Both examiners found no skin rash to assess, and, during the June 2011 VA examination, the Veteran endorsed not receiving treatment for a skin rash within the previous 12 months.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's claim of entitlement to a rating in excess of 10 percent for a skin rash, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In October 2006, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for a skin rash, which was denied in an April 2007 rating decision.  Thereafter, the Veteran perfected an appeal.  In June 2011, the Board remanded the Veteran's claim for additional development.  Specifically, the Board found that a February 2007 VA examination was too remote, and the evidence of record was otherwise inadequate, to properly address the severity of the Veteran's skin rash.  As such, the Board found that a remand was warranted in order to afford the Veteran another VA examination.  In June 2011, the Veteran underwent a VA examination to ascertain the severity of his service-connected skin disability.  The RO then re-adjudicated the Veteran's claim, issued an August 2012 supplemental statement of the case, and then remitted the claim to the Board for further appellate review.  Based on the above, the Board finds that the RO substantially complied with the directives of the June 2011 remand in regards to the Veteran's claim of entitlement to a rating in excess of 10 percent for a skin rash.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board will address the merits of this claim herein. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2012).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's service-connected skin rash has been assigned a 10 percent rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.  The amendment allows a veteran to request a review of a skin disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  Accordingly, the Veteran's skin disorder will not be considered under the revised criteria effective October 23, 2008.

Under Diagnostic Code 7806, a 10 percent evaluation is assigned when dermatitis or eczema is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent evaluation is assigned for when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period. 

A 60 percent evaluation is assigned for when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

A September 2006 VA treatment record demonstrated that the Veteran presented at an emergency room for evaluation of a rash on his back.  The Veteran reported that he had experienced this rash for about 1.5 weeks, and that he had been applying a "salve" without relief of his symptoms.  The Veteran also reported that he was experiencing pain associated with the rash.  He denied a history of herpes zoster and denied blisters.  Upon physical examination, the rash was located in the lumbar region of his back and along his spine.  No drainage was noted.  The rash was a "light pink" in color.  The rash was also located on the Veteran's abdomen, described as being about the size of a quarter near his midline.  The assessment was shingles.  He was prescribed an anti-viral medication (valacyclovir, which is typical used to treat herpes simplex, herpes zoster/shingles, and herpes B) for the next seven days.  An active outpatient medication list demonstrated that the Veteran had been prescribed a topical cream (one percent triamcinolone acetonide) and was instructed to sparingly apply it twice per day to the areas of his body affected by the rash.

The Veteran appeared for a follow-up appointment 12 days later, at which time he reported ongoing pain at the site of the rash, and that the rash had increased in size.  He also reported that the rash had spread to behind both of his knees.  A physical examination revealed a "few light pink papulea" behind the Veteran's knees.  The rash on the Veteran's back was described as a triangular area, red, non-raised, with no vesicles, sores, or drainage.  The assessment was dermatitis.  The Veteran was prescribed a topical cream (lidex).

In February 2007, the Veteran underwent a VA examination.  The Veteran reported that he was first treated for a skin condition during his active duty service in Vietnam.  At that time, the rash was on his anterior chest.  Since then, the Veteran described "frequent though intermittent" episodes of a rash, mostly occurring on his anterior abdomen, bilateral thighs, and posterior waist.  The Veteran also stated that the rash manifested on his legs, chest, and face, but was not "bothersome."  When the rash appeared on his posterior waist, he described it as "itchy" and "painful to touch."  After briefly mentioning the Veteran's September 2006 treatment, a physical examination of the Veteran's entire body did not reveal any evidence of dermatitis.  The examiner found that zero percent of the Veteran's exposed areas (head, face, neck, and hands) were affected.  The Veteran stated that he used a topical steroid cream when the need arose, which helped "some."  In the 12 months prior to this examination, the Veteran stated that he used the cream "sometimes daily," and "more than monthly."  The diagnosis was "intermittent dermatitis (none today)."

In a November 2007 letter, the Veteran stated that his skin condition appeared on different parts of his body, including his chest.  He stated that the skin condition will "come and go," and that it would sometimes persist for weeks.  He described it as "pinkish red," and that it would begin to itch when it spread.  He then stated that it may disappear (presumably on its own) or he would need to use the "medication cream" to "control it."

In March 2011, the Veteran testified at a Board hearing.  The Veteran stated that he had to apply the topical cream approximately "every other day."  He stated that the rash appeared on his legs, stomach, and back "mostly," and that the rash could last 15 minutes to days or sometimes a week.  He later referenced the rash appearing on the top of his head, which he stated was present "just about all of the time."  When asked whether the rash covered 20 or 40 percent of his body, the Veteran stated that he did not know what 20 or 40 percent of his body constituted.  He asserted that he was entitled to an increased rating because having the rash, and how the rash manifested, was "not normal."  His spouse testified that she thought that the rash covered 30 percent when it appeared on the Veteran's face, but it was unclear if that meant 30 percent of the Veteran's face or 30 percent of his body.  She then stated that the rash covered 20 to 25 percent "on his back and legs."  She also testified that the Veteran did not seek treatment for the rash because he used the topical cream.  The Veteran denied issues with scrapping or rubbing of the rash when wearing sweatpants, jeans, or dress slacks.  He denied that the rash was present in places other than his legs, chest, head, and back.

In June 2011, the Veteran underwent another VA examination.  The Veteran stated that the rash had been present since his active duty service, but that it manifested intermittently.  He denied receiving any treatment for a skin condition in the previous 12 months.  Upon physical examination, the examiner found no rash or "notable skin issue or disability."  Based on this, the examiner was unable to provide a diagnosis, and calculated that the percent of exposed areas affected was "none."  Further, the examiner calculated that the percent of his total body affected was "less than 5 [percent]."  No scrapping or skin biopsy could be performed because there was no rash from which to extract samples.  The examiner was also unable to photograph the rash as no rash was present.

As discussed above, the Veteran's service-connected skin rash has already been assigned a 10 percent rating throughout the appellate period.  As such, in order for a higher rating to be assigned, the evidence of record must at least demonstrated that his skin rash more closely approximated coverage of 20 to 40 percent of his entire body; or 20 to 40 percent of his exposed areas; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2012).  

The evidence of record did not demonstrate that the Veteran underwent systemic therapy using either corticosteroids or other immunosuppressive drugs at any point or for any distinct period during the pendency of this appeal.  The medication prescribed to treat the Veteran's skin rash was limited to a topical cream.  

The medical evidence submitted and obtained in support of the Veteran's claim did not demonstrate that his service-connected skin rash more closely approximated coverage of 20 to 40 percent of his entire body, or 20 to 40 percent of his exposed areas.  The Veteran was provided a VA examination in February 2007 and in June 2011.  On both occasions, the examiner was unable to locate any evidence of the Veteran's skin rash.  As such, opinions as to the approximate coverage area could only be expressed as zero percent or "none."  The medical evidence of record was otherwise silent as to assessing the percentage of the Veteran's body affected by his rash when it manifested.

VA treatment records demonstrated that the Veteran presented at an emergency room in September 2006 for assessment of his skin rash.  This assessment did not, however, include an opinion as to the approximate coverage area in terms of percent beyond describing the rash on his stomach as being about the size of a quarter.

Throughout the pendency of this appeal, the Veteran asserted that his skin rash appeared on his legs, stomach, chest, low back, face, and head, but that he relied upon a prescription cream to address the symptoms.  During the March 2011 Board hearing, the Veteran did not know what constituted 20 to 40 percent of his entire body or his exposed areas.  He expressed his belief that he was entitled to a rating in excess of 10 percent for his skin rash because it, and how it manifested, was "not normal."  The Veteran's spouse testified that she believed that the Veteran's rash involved 30 percent, but it was unclear if that figure pertained to the Veteran's face or his entire body.  Further, the Veteran's spouse testified that she believed that the Veteran's rash involved 25 to 30 percent, but it was unclear if that pertained to the Veteran's entire body or behind his knees and back.  

While the Veteran's and his spouse's statements and testimony are competent and credible as to the lay observable manifestations of the Veteran's service-connected skin rash, the Board finds that their statements and testimony are not competent evidence as to the percentage of the Veteran's body area affected by the skin rash.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  The evidence of record did not demonstrate that the Veteran or his spouse possessed the ability, knowledge, or experience to provide competent opinions of such a nature.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

After review of the record, the Board finds that there is no competent evidence that would warrant a rating in excess of the rating already assigned to the Veteran's service-connected skin rash for any distinct period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there were intermittent fluctuations in the manifestations of the Veteran's skin rash, the evidence shows no distinct period over the pendency of this appeal during which the Veteran's skin rash has varied to such an extent that a rating greater than that already assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2012)(VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  Consequently, a rating in excess of 10 percent is not warranted pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.

Consideration has been given to an increased evaluation for the Veteran's skin rash under other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  However, the Board finds that the evidence of record did not demonstrate that the Veteran's skin rash was associated with symptoms under which an rating in excess of 10 percent could be assigned pursuant to 38 C.F.R. § 4.118 Diagnostic Codes 7801, 7802, 7804, 7805 (2012).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating inadequate.  The Veteran's skin rash was evaluated as a skin disability pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The evidence demonstrated that the Veteran's skin rash was pinkish-red in color, with papules.  The Veteran stated that when the rash occurred in locations other than his lower back it was not bothersome.  The Veteran stated that the rash occurred on his legs, abdomen, chest, face, and head.  With respect to his lower back, the Veteran described the rash as itchy and painful to the touch.  He stated that the rash manifested intermittently, with each episode lasting between 15 minutes to one week.  Treatment for the rash was limited to a topical cream.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is adequately represented by the currently assigned 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of skin rash, but the evidence demonstrates that those manifestations are not present in this case.  Accordingly, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.118, Diagnostic Code 7806; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A rating in excess of 10 percent for a skin rash is denied.


REMAND

In June 2011, the Board remanded the Veteran's claims of entitlement to service connection for a low back disorder and a left shoulder disorder, both to include as secondary to a cervical spine disability.  The Board specifically instructed the VA examiner to opine as to whether any current back disorder and/or any current left shoulder disorder was due to or aggravated by the Veteran's service-connected cervical spine disability.  In so doing, the Board directed the VA examiner to address the Veteran's lay assertions of experiencing symptoms of a low back disorder and a left shoulder disorder since his active duty discharge.  The Board also directed the examiner to provide a complete rationale for all opinions rendered.

In June 2011, the Veteran underwent a VA examination.  After reviewing the Veteran's claims file and the Veteran's assertions as to the onset and course of his low back disorder and left shoulder disorder, the examiner administered a thorough physical examination.  Ultimately, the diagnosis was degenerative joint disease of both the low back and left shoulder.  The examiner then opined that the Veteran's low back and left shoulder shoulders were "not caused by or a result of injury in the military."  In support of this conclusion, the examiner provided the same rationale with respect to both disorders:

1.  There is no record of medical treatment for this water tower incident or recurrent [back or shoulder pain] while on active duty.  On his exit exam[ination] he mentions numerous problems both and active duty and prior to active duty but never mentions the water tower incident or injury from it.

2.  He was not forthcoming with information when asked questions during the exam[ination] to the point of being evasive with his answers.  He changed his story on his injury a few times.  First he stated a water tower fell and his head and neck.  He then changed it to add his shoulder.  Then changed it again to state it hit his entire backside, shoulder and head.  It was extremely difficult to get straight answers from this veteran.

3.  Reading through his chart (which is quite extensive) it states his original complaint was a large amount of water fell on him from a water tower and really didn't think anything about it at the time (as far as injury).  The story has evolved over the years and he now claims the water tower fell on him and he lost consciousness.

4.  As we age we experience arthritis.  Some have it worse than others.  [With respect to the examiner's left shoulder opinion only]  Also, there are many ways his shoulder could have been injured over the years that he has not mentioned.

5.  I find no connection to his cervical spine other than he has arthritis throughout his spine and in at least one shoulder.

First, from the opinion above, there was no indication that the June 2011 VA examiner considered the Veteran's statements as to ongoing symptoms of a low back and/or left shoulder disorder since his active service discharge.  Buchanan, 451 F.3d at 1337 (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno, 6 Vet. App. at 469 (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Second, with respect to aggravation, the examiner simply concluded that there was "no connection" with the Veteran's service-connected cervical spine disability without providing any reasoning or rationale as to how that opinion was reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)(holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  Third, the examiner stated that there were "many ways" the Veteran "could have" injured over the years that he has not mentioned.  As such, the examiner's opinion was based, at least in part, on the opinion that the Veteran could have injured his left shoulder following his active duty service.  Without evidence of such an injury, the examiner's opinion is based on an incorrect or incomplete factual predicate and, thus, is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993)(holding that medical opinions couched in terms of "may" or "possible" are too speculative to establish service connection).  And fourth, finding that the Veteran's left shoulder disorder was potentially consequent to a post-service injury conflicts with the examiner's opinion that the Veteran's left shoulder degenerative joint disease was due to the natural aging process.

Based on the above, the Board finds that the June 2011VA examination, with respect to both the Veteran's low back disorder and left shoulder disorder, is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  Consequently, the Board finds that a remand is required in order to obtain a supplemental opinion or afford the Veteran another VA examination.

By not ensuring that the June 2011 VA examination was adequate, the Board finds that the RO did not substantially comply with the June 2011 remand directives.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall, 11 Vet. App. at 271.

As indicated by the June 2011 VA examiner, the Veteran was not forthcoming with information, to the point of being evasive.  The Veteran is reminded that, while VA has a duty to assist the Veteran in obtaining information, there is a corresponding duty on the part of the Veteran to cooperate with VA in developing his claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)(noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop entire claims with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangement for the Veteran's claims file to be reviewed by the June 2011 VA examiner in order to obtain a supplemental opinion.  After contemporaneously reviewing the Veteran's claims file, the examiner must provide an opinion as to whether the Veteran's low back and/or left shoulder degenerative joint disease was/were incurred in or due to his active duty service, or was/were due to or aggravated by a service-connected disability.  In so doing, the examiner must specifically consider and discuss the Veteran's lay assertions as to experiencing symptoms of a low back and left shoulder disorder since his active service discharge.  Further, the examiner must not consider evidence that is not of record.  A complete rationale for all opinions must be provided (i.e., articulated reasoning that enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the case).  If the examiner cannot render an opinion without resorting to speculation, the examiner must thoroughly explain why an opinion requires speculation.  The examination report must be typed.

2.  If the June 2011 VA examiner is unavailable to render the requested supplemental opinion, the RO must afford the Veteran another VA examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's low back and/or left shoulder degenerative joint disease was/were due to his active duty service, and/or due to or aggravated by a service-connected disability.  In so doing, the examiner must specifically discuss the Veteran's assertions as to experiencing symptoms of a low back and a left shoulder disorder since his active service discharge.  All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  If a new VA examination is afforded to the Veteran, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the resulting examination to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include all the relevant evidence submitted since the August 2012 supplemental statement of the case.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


